   8:21-cv-00195-RFR-CRZ Doc # 10 Filed: 08/23/21 Page 1 of 1 - Page ID # 56




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

AMANDA POUNDS,

                     Plaintiff,                             8:21CV195

          vs.
                                                     SHOW CAUSE ORDER
EQUIFAX INFORMATION SERVICES,
LLC, and UNITED AUTO CREDIT,

                     Defendants.


      Pursuant to the court’s rules, a complaint must be served within 90 days of
filing the lawsuit. Plaintiff has not filed a return of service indicating service on
Defendant United Auto Credit, and Defendant United Auto Credit has not
voluntarily appeared.


      Accordingly,


      IT IS ORDERED that plaintiff shall have until September 13, 2021 to show
cause why the claims against United Auto Credit should not be dismissed pursuant
to Federal Rule of Civil Procedure 4(m) or for want of prosecution. The failure to
timely comply with this order may result in dismissal of those claims without further
notice.



      Dated this 23rd day of August, 2021.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
